Hill, J.
Where in a petition for certiorari the assignments of error were as to specified rulings of the trial court preceding the final judgment, and there was no assignment of error as to the final judgment, because of additional error in it or because of the antecedent error complained of, *320the judge of the superior court did not err in refusing to sanction the certiorari. McCranie v. Shipp, 10 Ga. App. 544 (73 S. E. 701); Lyndon v. Ga. Ry. & Elec. Co., 129 Ga. 353 (58 S. E. 1047).
Decided February 15, 1921.
Petition for certiorari; from Glynn superior court — Judge Higlismitb. August. 20, 1920.
Frank H. Harris, for plaintiff in error.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.